Chinn,. J.,
dissenting:
Upon the broad principles of equity and justice, I do not think this contract should be allowed to stand.
It is a settled doctrine o'f equity that “wherever two persons stand in such relation that, while it continues, confidence is necessarily reposed by one and the influence which naturally grows out of that confidence is abused, or the influence is exerted to obtain an advantage at the expense of the confiding party, the person so availing himself of his position will not be permitted to retain the advantage, although the transaction could not have been impeached if no such confidential relation had existed * * * * *. It is settled by an overwhelming weight of authority, that the principle extends to every possible case in which a fiduciary relation exists as a fact, in which there is confidence reposed on one side and the resulting superiority and influence on the other. The relation and duties involved in it need not be legal; it may be moral, social, domestic or merely personal.” Branch v. Buckley, 109 Va. 784, 65 S. E. 652; Pomeroy on Equity Jurisprudence, section 956. And the existence of this fiduciary relation or state of confidence, of whatever character that confidence may be, imposes upon the person occupying the position of confidence and trust the duty to make the fullest and fairest explanation and communication of every particular resting in his breast, or to give full *550opportunity to-the person trusting him and occupying the inferior position to make a thorough investigation in regard to the transaction, otherwise it should not be allowed to stand.
In the case here, it may be said that all the parties to the transaction in question — cetainly Mrs. Gregory, Mr. and Mrs. Moore, and Dr. Pfeiffer — occupied a position of superiority and influence over the complainant, on account of the confidence he naturally reposed in them by reason of ties of relationship, age, and superior intelligence and experience. He had barely reached his majority, was merely a college student, and had no business or legal training or experience. Up to that time he had been dependent upon his deceased uncle for his education, maintenance and support. On the day of the funeral, when the agreement was made among the parties for the distribution of Mr. Atkins’ estate, he knew nothing of what his interests under the will would be, or the legal effect of what had occurred in Mr. Atkins’ dying moments. . He had suddenly and unexpectedly been summoned from school to attend his uncle’s funeral, and when called on to meet the others in family conclave was confronted with the apparently solemn procedure of hearing the statements of Dr. Tompkins, Mr. Watkins and the three negro servants as to the scene around his uncle’s death bed. After this ceremony he was told by his elders and superiors that his uncle desired to cut him off from a share in his estate, although none of the death bed witnesses could or had testified that Mr. Atkins had mentioned his name, or had completed his directions as to how his large estate was to be distributed among those for whom he had always shown affection and who had been dependent upon him. It is almost beyond the credulity of anyone who knows aught of human nature and the *551natural sentiments of the human heart, to believe that this uncle intended to leave a nephew — who had occupied his house as a member of his family for many years, whom he was even at the time of his death supporting and educating, and to whom he had left a fortune by the terms of a valid and existing will executed eleven years before — only a miserable pittance of his large estate, and turn him adrift on his own resources after so many years of nurture and fatherly care. He was not consulted as to what should be done, nor did anyone present seem to care what he thought or how he felt. He was to all intents and purposes merely a passive and plastic figure of clay in the hands of those in whom he reposed, and had the right to repose, implicit confidence and trust, and who, in consequence of this confidence and trust exercised an influence over him which could not fail to be of the most complete and potential character. He merely did what they told him he ought to do to carry out his únele’s wishes. Under these circumstances it was the duty of those who occupied this fiduciary relation to this young man not only to advise him, but to see to it that he took full time to investigate the important matter before him and to obtain independent advice in order that he might know what it was proposed he should give away, and what his legal rights were in the premises. It does not alter the constructive fraud or breach of confidence attending this transaction that he did not sign the contract until the next day, or the formal contract until several months afterwards. The influence exercised over him had had its effect, and the transaction had been accomplished. When they obtained his passive consent to the agreement the day of the funeral, the same influence which existed then continued to exist until he found that even the small *552amount which had been allotted him by the rest of the family was to be curtailed. Nor does the delay in bringing this suit affect the bad faith of the original transaction, for the estate being held in trust is still intact and the rights of no one can be prejudiced by it. If a court of equity should, as it can do, give the relief prayed for, the transaction should be avoided ab initio, and I am in favor of so doing. The vice of the transaction lies in the meeting held the day of the funeral.
I realize the importance of upholding the sanctity of contracts, but only those which represent the free will of the parties, untainted by fraud, either actual or constructive, or an influence which overpowers the will, should receive the favorable consideration of a court of equity and good conscience.